Name: Commission Regulation (EEC) No 2272/92 of 3 August 1992 re-establishing the levying of customs duties on products of categories 90 and 100 (order No 40.0900 and 40.1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 5. 8 . 92 Official Journal of the European Communities No L 220/15 COMMISSION REGULATION (EEC) No 2272/92 of 3 August 1992 re-establishing the levying of customs duties on products of categories 90 and 100 (order No 40.0900 and 40.1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 90 and 100 (order No 40.0900 and 40.1000), originating in South Korea, the relevant ceilings amount to 15 and 17 tonnes respectively ; Whereas on 24 April 1992 imports of the products in question into the Community, originating in South Korea, a country covered by preferential tariff arrange ­ ments, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/91 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order No Category(unit) CN code Description 40.0900 90 (tonnes) 5607 41 00 5607 49 1 1 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables, of synthetic fibres, plaited or not 40.1000 100 (tonnes) 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370 , 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12 . 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 159, 12. 6. 1992, p. 1 ). No L 220/16 Official Journal of the European Communities 5. 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1992. For the Commission Christiane SCRIVENER Member of the Commission